Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 21, 2022 has been entered. Claims 1-5, 13-15 and 20-23 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
	
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 		
In claim 21, lines 1-2, Applicant adds amended claimed languages of “comprising a heat exchanger having a HEX inlet in fluid communication with the expander”. “HEX” is unclear as discussed above. Claim 21 is rendered indefinite.
Claim 22 depended on claim 21 is rejected as well.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nordin et al. (WO 2016/091847) in view of Ong et al. (US 2013/0280364).
Regarding claim 1, Nordin discloses that, as illustrated in Figs. 1-2, a device for expanding unexpanded, thermally expandable, thermoplastic microspheres, comprising:
a heating zone (Fig. 1, item 4; page 7, lines 1-12) having an inlet (Fig. 1, item 10; page 7, lines 1-12), and an outlet (Fig. 1, item 8; page 7, lines 1-12),
a pump (Fig. 1, item 1; page 7, lines 1-12) upstream of and in fluid communication with the heating zone for feeding a slurry of unexpanded, thermally expandable, thermoplastic microspheres into the heating zone (page 7, lines 1-12), wherein the pump is capable of generating above-atmospheric pressure in the heating zone; and,
an element (page 9, lines 30-32 (e.g., steam)) for heating the heating zone to soften the microspheres fed into the heating zone;
an expansion zone (Fig. 2, item 8) with an inlet and outlet, the inlet of the expansion zone being connected to the outlet of the heating zone (page 13, lines 22-24) in such a way that a pressure drop is created across the expansion zone inlet, such that the expansion zone is at a lower pressure than the heating zone for expanding the microspheres in the expansion zone (i.e., Pipe 8 has a diameter that increases (see Figure 2 and page 14, lines 7-11, for example) and some expansion does happen or is capable of happening in each of pipes 10 and 8. A pressure drop exists or is capable of existing as claimed in the device of Nordin‘847 reference.). 
However, Nordin does not disclose an adjustable back pressure generator. In the same field endeavor, expandable microspheres, Ong discloses: 
an adjustable back-pressure generator (Fig. 1, item 20; [0025], [0047]) downstream of the expansion zone configured to create a variable counter pressure in the expansion zone.
Ong discloses that the pressure inside the treatment zone is from about 120 kPa to about 420 kPa ([0058]). If Ong needs to maintain a constant pressure drop between the treatment zone and the environment (for example, free air), the backpressure generator (i.e., the orifice nozzle) in the teachings of Ong has to be adjustable to meet the change of the inside pressure of the treatment zone (mentioned/recommended by Ong).               
Further, Ong discloses the back pressure generator is capable of restricting and/or controlling the flow of the fluid material and steam through the treatment zone ([0025], lines 1-3). Thus, Ong discloses the back pressure generator is adjustable. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nordin to incorporate the teachings of Ong to provide the expansion zone having a back-pressure generator capable of increasing pressure in the treatment zone. Doing so would be possible to expand polymer microspheres when the fluid material exits the treatment zone and results in rapid expansion of the expandable polymeric microspheres, as recognized by Ong ([0018], [0022], and [0025]).
Regarding claim 2, Nordin discloses that, as illustrated in Fig. 1, in the device an element for heating is configured to heat the slurry passing the heating zone without direct contact with any fluid heat transfer medium (page 9, lines 30-32; e.g., heated gas).
Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nordin et al. and Ong et al. as applied to claims 1 and 2 above, further in view of Craig et al. (US 5,977,195).
Regarding claims 3-5 and 13-15, the combination discloses the device for expanding polymer microspheres having a back-pressure generator. However, the combination does not explicitly disclose that the back-pressure generator is a flow restriction adjuster. In the same field of endeavor, expandable polymer particles, Craig discloses that, as illustrated in Fig., 42 is a construction which defines the orifice through which the atomizing gas and molten polymer stream pass (col. 6, litem 55-57). Thus, Craig discloses that, the back-pressure generator is a flow restriction adjuster (Fig. 1, item 42) placed in or after the outlet of the expansion zone. Craig discloses that 83 represents a co-extensive construction in which is contained a tubular conduit 71 through which the molten polymer stream 26 is conveyed to atomizing zone 69 (col. 6, lines 52-55). Craig discloses that accompanying the drop in pressure experienced by atomizing gas 17 is adiabatic cooling of both the atomizing gas and the polymer particles (col. 6, lines 65-67 and col. 7, line 1). Thus, Craig discloses that, in the device the expansion zone (Fig. 1, item 69) is connected to a downstream outlet pipe (Fig. 1, item 71) and the outlet pipe flows into a downstream distribution pipe (as shown in Fig. 1) through a connection (Fig. 1, item 69), the distribution pipe also having an inlet for cooling medium (Fig. 1, item 17), upstream of the connection. Craig discloses that the back-pressure generator comprises a flow adjuster for the flow of cooling medium through the distribution pipe.    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Craig to provide that the back-pressure generator is a flow restriction adjuster providing a cooling medium. Doing so would be possible to expand polymer microspheres more effectively, as recognized by Craig (col. 3, lines 41-45).   
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nordin et al. (WO 2016/091847) in view of Ong et al. (US 2013/0280364).
Regarding claim 20, Nordin discloses that, as illustrated in Fig. 1, a device for processing unexpanded, thermally expandable, thermoplastic microspheres into an expanded form, the device comprising: 
a heater (page 9, lines 30-32 (for example, a fluid heat transfer medium)) having a heater inlet, a heater outlet, and a heating zone (Fig. 1, item 4 (having an inlet and an outlet)) therebetween; 
a pump (Fig. 1, item 1; page 12, lines 15-29) in fluid communication with the heater inlet for feeding a slurry of unexpanded, thermally expandable, thermoplastic microspheres into the heating zone at a first pressure condition sufficiently elevated about atmospheric pressure to prevent full expansion of the microspheres in a softened state (page 12, lines 15-29); 
a heating element (page 9, lines 30-32) thermally coupled to the heating zone for heating the microspheres to the softened state (page 10, lines 1-14); 
an expander (Fig. 2, item 8) with an expander inlet and outlet, the inlet of the expansion zone being connected to the outlet of the heating zone (page 13, lines 22-24) in such a way that a pressure drop is created across the expansion zone inlet, such that the expansion zone is at a lower pressure (a second pressure) than the heating zone (having the first pressure) for expanding the microspheres in the expansion zone (i.e., Pipe 8 has a diameter that increases (see Figure 2 and page 14, lines 7-11, for example) and some expansion does happen or is capable of happening in each of pipes 10 and 8. A pressure drop exists or is capable of existing as claimed in the device of Nordin‘847 reference.). 
However, Nordin does not disclose an adjustable back-pressure generator. In the same field endeavor, expandable microspheres, Ong discloses: 
an adjustable back-pressure generator (Fig. 1, item 20; [0047]) downstream of the expansion zone configured to create a variable counter pressure in the expansion zone.
Ong discloses that the pressure inside the treatment zone is from about 120 kPa to about 420 kPa ([0058]). If Ong needs to maintain a constant pressure drop between the treatment zone and the environment (for example, free air), the backpressure generator (i.e., the orifice nozzle) in the teachings of Ong has to be adjustable to meet the change of the inside pressure of the treatment zone (mentioned/recommended by Ong).               
Further, Ong discloses the back pressure generator is capable of restricting and/or controlling the flow of the fluid material and steam through the treatment zone ([0025], lines 1-3). Thus, Ong discloses the back pressure generator is adjustable. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nordin to incorporate the teachings of Ong to provide the expansion zone having a back-pressure generator capable of increasing pressure in the treatment zone. Doing so would be possible to expand polymer microspheres when the fluid material exits the treatment zone and results in rapid expansion of the expandable polymeric microspheres, as recognized by Ong ([0018], [0022], and [0025]).
Regarding claims 21-22, Nordin discloses that, as illustrated in Figs. 2 a, b, the expanded thermoplastic microspheres enter the distribution pipe 12 (i.e., a heat exchanger), they traverse a direction of flow provided by a cooling media which can be applied via the inlet 13 (page 15, lines 9-11). The cooling media can be air, water, nitrogen gas, or any other gases or liquids, provided they are inert to the expanded thermoplastic microspheres (page 15, lines 18-19). Thus, Nordin discloses that, a heat exchanger having a HEX inlet in fluid communication with the expander outlet and a HEX zone for cooling the expanded microspheres in the HEX zone. The heat exchanger further comprises a cooling medium inlet for injecting c cooling medium into the heat exchanger, wherein the cooling medium is inert to the expanded thermoplastic microspheres. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nordin et al. (WO 2016/091847) in view of Ong et al. (US 2013/0280364).
Regarding claim 23 (claim 20 is rejected by the combination of Nordin and Ong (see before)), in the teaching of Ong, it is understandable that without the back-pressure generator the pressure drop through the outlet of the expansion zone may be fixed. Adding the back-pressure generator, the variable counter pressure in the expansion zone is achievable. The backpressure generator is capable of restricting and/or controlling the flow of the fluid material and steam through the treatment zone, to ensure that the temperature and pressure within the treatment zone are sufficient to provide enough of a pressure drop to allow the expandable polymeric microspheres to expand to a desired degree upon exiting the backpressure generator ([0025], lines 1-7). Thus, Ong discloses that the back pressure generator is an adjustable flow restrictor located downstream of the expansion zone. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nordin to incorporate the teachings of Ong to provide the expansion zone having a back-pressure generator capable of increasing (or decreasing (through controlling)) pressure in the treatment zone. Doing so would be possible to expand polymer microspheres when the fluid material exits the treatment zone and results in rapid expansion of the expandable polymeric microspheres, as recognized by Ong ([0018], [0022], and [0025]).
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered. 
In response to applicant’s arguments (as amended) in claim 1 that neither Svedberg nor Ong describes a device having an expansion zone or a back pressure generator downstream the expansion zone, it is not persuasive. In the teachings of Svedberg, when microspheres exiting from the outlet 8 to a free air, the microspheres are expanded and this zone is called an expansion zone. The examiner is relying on Ong to disclose a back pressure generator. Ong discloses that, inside the treatment zone 18, the steam heats and pressurizes the microspheres dispersion, causing a small amount of expansion of the microspheres and softening the shell of the microspheres ([0049], lines 7-10). Thus, in the treatment zone 18 of the teachings of Ong, the microspheres already start to expand. So, it is reasonable to say that the treatment zone 18 is an expansion zone. Ong discloses that a backpressure generator 20 in the form of an orifice nozzle is engaged with the outlet end of the treatment zone 18, increasing the pressure in the treatment zone 18. … The pressure drop causes the microspheres to expand ([0049], lines 10-18) (i.e., this creates another big expansion zone)). Thus, Ong discloses a device having an expansion zone or a backpressure generator downstream the expansion zone ([0025]). 
For further consideration, the new ground rejection based on the updated reference of Nordin et al. (WO 2016/091847) is rendered in this office action. 
Regarding arguments (as amended) in claim 1 that there is no teaching that the backpressure generator is adjustable to create a variable counter pressure, it is not persuasive. Ong discloses that the pressure inside the treatment zone is from about 120 kPa to about 420 kPa ([0058]). If Ong needs to main a constant pressure drop between the treatment zone and the environment (for example, free air), the backpressure generator (i.e., the orifice nozzle) in the teachings of Ong has to be adjustable to meet the change of the inside pressure of the treatment zone (mentioned/recommended by Ong) ([0025]).               
Further, Ong discloses the claimed invention except for the orifice nozzle 20 being adjustable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make adjustable, since it has been held that adjustability, where needed, involves only routine skill in the art. One would have been motivated to make the orifice nozzle adjustable for the purpose of imparting different pressures ([0025]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741       

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742